Title: From Benjamin Franklin to Hugh Roberts, 16 September 1758
From: Franklin, Benjamin
To: Roberts, Hugh


Dear Friend,
London, Sept. 16. 1758
Your kind Letter of June 1. gave me great Pleasure. I thank you for the Concern you express about my Health, which at present seems tolerably confirm’d by my late Journeys into different Parts of the Kingdom, that have been highly entertaining as well as useful to me. Your Visits to my little Family in my Absence are very obliging, and I hope you will be so good as to continue them. Your Remark on the Thistle and the Scotch Motto, made us very merry, as well as your String of Puns. You will allow me to claim a little Merit or Demerit in the last, as having had some hand in making you a Punster; but the Wit of the first is keen, and all your own.
Two of the former Members of the Junto you tell me are departed this Life, Potts and Parsons. Odd Characters, both of them. Parsons, a wise Man, that often acted foolishly. Potts, a Wit, that seldom acted wisely. If Enough were the Means to make a Man happy, One had always the Means of Happiness without ever enjoying the Thing; the other had always the Thing without ever possessing the Means. Parsons, even in his Prosperity, always fretting! Potts, in the midst of his Poverty, ever laughing! It seems, then, that Happiness in this Life rather depends on Internals than Externals; and that, besides the natural Effects of Wisdom and Virtue, Vice and Folly, there is such a Thing as being of a happy or an unhappy Constitution. They were both our Friends, and lov’d us. So, Peace to their Shades. They had their Virtues as well as their Foibles; they were both honest Men, and that alone, as the World goes, is one of the greatest of Characters. They were old Acquaintance, in whose Company I formerly enjoy’d a great deal of Pleasure, and I cannot think of losing them, without Concern and Regret.
Let me know in your next, to what Purposes Parsons will’d his Estate from his Family; you hint at something which you have not explain’d.
I shall, as you suppose, look on every Opportunity you give me of doing you Service, as a Favour, because it will afford me Pleasure. Therefore send your Orders for buying Books as soon as you please. I know how to make you ample Returns for such Favours, by giving you the Pleasure of Building me a House. You may do it without losing any of your own Time; it will only take some Part of that you now spend in other Folks Business. ’Tis only jumping out of their Waters into mine.
I am grieved for our Friend Syng’s Loss. You and I, who esteem him, and have valuable Sons ourselves, can sympathise with him sincerely. I hope yours is perfectly recovered, for your sake as well as for his own. I wish he may be in every Respect as good and as useful a Man as his Father. I need not wish him more; and can now only add that I am, with great Esteem, Dear Friend, Yours affectionately
B Franklin
Mr. Roberts
P.S. I rejoice to hear of the Prosperity of the Hospital, and send the Wafers.
I do not quite like your absenting yourself from that good old Club the Junto: Your more frequent Presence might be a means of keeping them from being All Engag’d in Measures not the best for the Publick Welfare. I exhort you therefore to return to your Duty; and, as the Indians say, to confirm my Words, I send you a Birmingham Tile.
I thought the neatness of the Figures would please you.
Pray send me a good Impression of the Hospital Seal in Wax. 2 or three would not be amiss, I may make a good Use of them.

 Addressed: To / Mr Hugh Roberts / Philadelphia
Endorsed: Letter from Benja Franklin dated London sept 16. 1758 recd per Capt Duncan Janry 1759
